Exhibit 10.6

STRATASYS, INC. 2008 LONG-TERM PERFORMANCE AND INCENTIVE PLAN

AS AMENDED FEBRUARY 12, 2009

1. Objectives.

The Stratasys, Inc. 2008 Long-Term Performance and Incentive Plan (the “Plan”)
is designed to attract, motivate and retain selected employees of, and other
individuals providing services to, Stratasys, Inc. (“Stratasys” or the
“Company”). These objectives are accomplished by making long-term incentive and
other awards under the Plan, thereby providing Participants with a proprietary
interest in the growth and performance of the Company.

2. Definitions.

“Awards” — The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.

“Award Agreement” — An agreement between the Company and a Participant that sets
forth the terms, conditions, performance requirements, limitations and
restrictions applicable to an Award.

“Board” — The Board of Directors of Stratasys, Inc.

“Common Stock” or “stock” — The common stock, $0.01 par value, of the Company.

“Code” — The Internal Revenue Code of 1986, as amended from time to time.

“Committee” — The Compensation Committee of the Board or, in the absence of such
a committee, the Board.

“Company” — Stratasys, Inc., and its affiliates and subsidiaries, including
subsidiaries of subsidiaries and partnerships and other business ventures in
which Stratasys has an equity interest.

“Covered Employee”—A “covered employee” as that term is defined for purposes of
Section 162(m)(3) of the Code.

“Effective Date”—The date on which the Plan is approved by the stockholders of
the Company.

“Fair Market Value” —The closing price of the Common Stock on the Nasdaq Global
Select Market for the date in question, or if not trading on that date, such
price on the last preceding date on which the Common Stock was traded, unless
determined otherwise by the Committee using such methods or procedures as it may
establish. In the absence of an established market for the Common Stock, Fair
Market Value shall be determined in good faith by the Committee.

“Participant” — An individual to whom an Award has been made under the Plan.
Awards may be made to any employee of, or any other individual providing
services to, the Company. However, incentive stock options may be granted only
to individuals who are employed by Stratasys or by a subsidiary corporation
(within the meaning of section 424(f) of the Code) of Stratasys, including a
subsidiary that becomes such after the adoption of the Plan.

“Performance Period” — A multi-year period of no more than five consecutive
calendar years over which one or more of the performance criteria listed in
Section 6 shall be measured pursuant to the grant of Long-Term Performance
Incentive Awards (whether such Awards take the form of stock, stock units or
equivalents or cash). Performance Periods may overlap one another, but no two
Performance Periods may consist solely of the same calendar years.

1

--------------------------------------------------------------------------------

3. Common Stock Available for Awards.

The number of shares that may be issued under the Plan for Awards granted wholly
or partly in stock during the term of the Plan is 1,000,000. Shares of Common
Stock may be made available from the authorized but unissued shares of the
Company or from shares held in the Company’s treasury and not reserved for some
other purpose. For purposes of determining the number of shares of Common Stock
issued under the Plan, no shares shall be deemed issued until they are actually
delivered to a Participant or such other person as authorized in accordance with
Section 10. Shares covered by Awards that either wholly or in part are not
earned, or that expire or are forfeited, terminated, canceled, settled in cash,
payable solely in cash or exchanged for other awards, shall be available for
future issuance under Awards. Further, shares tendered to or withheld by the
Company in connection with the exercise of stock options, or the payment of tax
withholding on any Award, shall also be available for future issuance under
Awards.

4. Administration.

     (a) The Plan shall be administered by the Committee. Except for the terms
and conditions explicitly set forth in the Plan and to the extent permitted by
applicable law, the Committee shall have full power to select Participants, to
interpret the Plan, to grant waivers of Award restrictions, to continue,
accelerate or suspend exercisability, vesting or payment of an Award and to
adopt such rules, regulations and guidelines for carrying out the Plan as it may
deem necessary or proper. These powers include, but are not limited to, the
adoption of modifications, amendments, procedures, subplans and the like as
necessary to comply with provisions of the laws and regulations of the countries
in which the Company operates in order to assure the viability of Awards granted
under the Plan and to enable Participants regardless of where employed to
receive advantages and benefits under the Plan and such laws and regulations.

     (b) Anything in Section 4(a) to the contrary notwithstanding, in no event,
however, shall the Board or the Committee have the right, without stockholder
approval, to (i) cancel or amend outstanding Options or SARs for the purpose of
repricing, replacing or regranting such Options or SARs with Options or SARs
that have a purchase or grant price that is less than the purchase or grant
price for the original Options or SARs except in connection with adjustments
provided in Section 14, or (ii) issue an Option or amend an outstanding Option
to provide for the grant or issuance of a new Option on exercise of the original
Option.

5. Delegation of Authority.

The Committee may delegate to officers of the Company its duties, power and
authority under the Plan pursuant to such conditions or limitations as the
Committee may establish, except that only the Committee or the Board may select,
and grant Awards to, Participants who are subject to Section 16 of the
Securities Exchange Act of 1934 or to officers who are or may become Covered
Employees. All references in the Plan to the “Committee” shall be, as
applicable, to the Compensation Committee, the Board or any other committee or
officer to whom the Board or the Compensation Committee has delegated authority
to administer the Plan.

6. Awards.

The Committee shall determine the type or types of Award(s) to be made to each
Participant and shall set forth in the related Award Agreement the terms,
conditions, performance requirements, and limitations applicable to each Award.
Awards may include but are not limited to those listed in this Section 6. Awards
may be granted singly, in combination or in tandem. Awards may also be made in
combination or in tandem with, in replacement or payment of, or as alternatives
to, grants, rights or compensation earned under any other plan of the Company,
including the plan of any acquired entity. During any five-year period, no
Participant may receive, under the Plan, stock options or stock appreciation
rights with respect to an aggregate of more than 150,000 shares. With regard to
any Covered Employee, the maximum number of shares of Common Stock or share
equivalents of Common Stock (stock units) that can be earned by any Participant
for any Performance Period is 15,000 shares, subject to adjustment for changes
in corporate capitalization, such as a stock split, and if an Award is
denominated in cash rather than in shares of Common Stock or stock units, the
share equivalent for purposes of the maximum will be determined by dividing the
highest amount that the Award could be under the formula for such Performance
Period by the closing price of a share of Common Stock on the first trading day
of the Performance Period. Subject to adjustment as provided in Section 14, the
aggregate number of shares that may be issued pursuant to Awards granted under
the Plan (other than Awards of Options or Stock Appreciation Rights) that
contain no restrictions or restrictions based solely on continuous employment or
services over fewer than three years (except in the event of a termination of
employment) shall not exceed 10% of the aggregate maximum number of shares
specified in Section 3.

2

--------------------------------------------------------------------------------

     (a) “Stock Option”— A grant of a right to purchase a specified number of
shares of Common Stock the exercise price of which shall be not less than 100%
of Fair Market Value on the date of grant of such right, as determined by the
Committee, provided that, in the case of a stock option granted retroactively in
tandem with or as substitution for another award granted under any plan of the
Company, the exercise price may be the same as the purchase or designated price
of such other award. A stock option may be in the form of an incentive stock
option (“ISO”) that, in addition to being subject to applicable terms,
conditions and limitations established by the Committee, complies with section
422 of the Code. All of the shares that may be issued under the Plan are
available for issuance under ISOs granted under the Plan. If any Participant
shall make any disposition of shares of Common Stock issued pursuant to the
exercise of an ISO under the circumstances described in Section 421(b) of the
Code (relating to certain disqualifying dispositions), such Participant shall
notify the Company of such disposition within ten (10) days thereof.

     (b) “Stock Appreciation Right” — A right to receive a payment, in cash
and/or Common Stock, equal in value to the excess of the Fair Market Value of a
specified number of shares of Common Stock on the date the stock appreciation
right (“SAR”) is exercised over the grant price of the SAR, which shall not be
less than 100% of the Fair Market Value on the date of grant of such SAR, as
determined by the Committee, provided that, in the case of a SAR granted
retroactively in tandem with or as substitution for another award granted under
any plan of the Company, the grant price may be the same as the exercise or
designated price of such other award.

     (c) “Stock Award” — An Award made in stock and denominated in units of
stock. The maximum number of shares of Common Stock that may be issued under
Stock Awards shall not exceed 20% of the aggregate number of shares available
for issuance under Awards. All or part of any stock award may be subject to
conditions established by the Committee, and set forth in the Award Agreement,
which may include, but are not limited to, continuous service with Company,
achievement of specific business objectives, increases in specified indices,
attaining growth rates, and other comparable measurements of Company
performance. An Award made in stock or denominated in units of stock that is
subject to restrictions on transfer and/or forfeiture provisions may be referred
to as an Award of “Restricted Stock,” “Restricted Stock Units” or “Long-Term
Performance Incentive Units”.

     (d) “Cash Award” — An Award denominated in cash with the eventual payment
amount subject to future service and such other restrictions and conditions as
may be established by the Committee, and as set forth in the Award Agreement,
including, but not limited to, continuous service with the Company, achievement
of specific business objectives, increases in specified indices, attaining
growth rates, and other comparable measurements of Company performance.

     (e) “Performance Criteria under Section 162(m) of the Code for Long-Term
Performance Incentive Awards” — The performance criteria for Long-Term
Performance Incentive Awards (whether such Awards take the form of stock, stock
units or equivalents or cash) made to any Covered Employee shall consist of
objective tests based on one or more of the following: earnings, cash flow,
customer satisfaction, revenues, financial return ratios, market performance,
shareholder return and/or value, operating profits (including EBITDA), net
profits, earnings per share, profit returns and margins, stock price and working
capital. Performance criteria may be measured solely on a corporate, subsidiary
or business unit basis, or a combination thereof. Further, performance criteria
may reflect absolute entity performance or a relative comparison of entity
performance to the performance of a peer group of entities or other external
measure of the selected performance criteria. The formula for any Award may
include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss. Nothing herein shall preclude the
Committee from making any payments or granting any Awards whether or not such
payments or Awards qualify for tax deductibility under Section 162(m) of the
Code.

3

--------------------------------------------------------------------------------

7. Payment of Awards.

Payment of Awards may be made in the form of cash, stock or combinations thereof
and may include such restrictions as the Committee shall determine. Further,
with Committee approval, payments may be deferred, either in the form of
installments or as a future lump-sum payment, in accordance with such procedures
as may be established from time to time by the Committee; provided, however,
that the terms of any such deferrals shall comply with all applicable law, rules
and regulations, including Section 409A of the Code. Any deferred payment,
whether elected by the Participant or specified by the Award Agreement or the
Committee, may require the payment to be forfeited in accordance with the
provisions of Section 13. Dividends or dividend equivalent rights may be
extended to and made part of any Award denominated in stock or units of stock,
subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of interest on deferred cash payments and dividend equivalents for
deferred payments denominated in stock or units of stock. Notwithstanding the
foregoing, the right to any dividends or dividend equivalents declared and paid
on the number of shares underlying a Stock Option or SAR may not be contingent,
directly or indirectly, on the exercise of the Stock Option or SAR, and any
Award providing a right to dividends or dividend equivalents declared and paid
on the number of shares underlying a Stock Option or a SAR, the payment of which
is not contingent upon, or otherwise payable on, the exercise of the Option or
Stock Appreciation Right, must comply with or qualify for an exemption under
Section 409A of the Code. At the discretion of the Committee, a Participant may
be offered an election to substitute an Award for another Award or Awards of the
same or different type.

8. Exercise of Stock Option or other Stock Award.

The price at which shares of Common Stock may be purchased under a Stock Option
or other Stock Award shall be paid in full in cash at the time of the exercise
as set forth in the related Award Agreement or, if permitted by the Committee,
by means of tendering Common Stock or surrendering another Award or any
combination thereof. The Committee shall determine acceptable methods of
tendering Common Stock or other Awards and may impose such conditions on the use
of Common Stock or other Awards to exercise a Stock Option as it deems
appropriate.

9. Tax Withholding.

Prior to the payment or settlement of any Award, the Participant must pay, or
make arrangements acceptable to the Company for the payment of, any and all
federal, state and local tax withholding and employment taxes that in the
opinion of the Company is required by law. The Company shall have the right to
deduct applicable taxes from any Award payment and withhold, at the time of
delivery or vesting of shares under the Plan, an appropriate number of shares
for payment of taxes required by law or to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes or for payment of employment taxes.

10. Transferability.

No Award shall be transferable or assignable, or payable to or exercisable by,
anyone other than the Participant to whom it was granted, except (i) by law,
will or the laws of descent and distribution, (ii) as a result of the disability
of a Participant or (iii) that the Committee (in the form of an Award Agreement
or otherwise) may permit transfers of Awards by gift or otherwise to a member of
a Participant’s immediate family and/or trusts whose beneficiaries are members
of the Participant’s immediate family, or to such other persons or entities as
may be approved by the Committee. Notwithstanding the foregoing, in no event
shall ISOs be transferable or assignable other than by will or by the laws of
descent and distribution.

11. Amendment, Modification, Suspension or Termination of the Plan.

     (a) The Board or the Committee may amend, modify, suspend or terminate the
Plan for the purpose of meeting or addressing any changes in legal requirements
or for any other purpose permitted by law; provided, however, that if required
by applicable law, regulation or stock exchange rule, the Board shall obtain
stockholder approval for any such amendment to the Plan; and provided, further,
that the Board shall also approve any amendment to the Plan that requires
stockholder approval.

4

--------------------------------------------------------------------------------

     (b) Unless sooner terminated as provided herein, the Plan shall terminate
ten years from the Effective Date. After the Plan is terminated, no future
Awards may be granted, but Awards previously granted shall remain outstanding in
accordance with their applicable terms and conditions and the Plan’s terms and
conditions. Notwithstanding the foregoing, no ISOs may be granted more than ten
years after the earlier of (x) the adoption of the Plan by the Board and (y) the
Effective Date

12. Termination of Employment.

If the employment of a Participant terminates, other than as a result of the
death or disability of a Participant, all unexercised, deferred and unpaid
Awards shall be canceled immediately, unless the Award Agreement provides
otherwise. In the event of the death of a Participant or in the event a
Participant is deemed by the Company to be disabled and eligible for benefits
under the terms of any long-term disability plan or policy maintained by the
Company, the Participant’s estate, beneficiaries or representative, as the case
may be, shall have the rights and duties of the Participant under the applicable
Award Agreement.

13. Cancellation and Rescission of Awards.

     (a) Unless the Award Agreement specifies otherwise, the Committee may
cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unpaid, or deferred Awards at any time if the Participant is not in compliance
with all applicable provisions of the Award Agreement and the Plan, or if the
Participant engages in any Detrimental Activity. For purposes of this Section
13, “Detrimental Activity” shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material relating to the business of the Company,
acquired by the Participant either during or after employment with the Company;
(iii) the failure or refusal to disclose promptly and to assign to the Company
all right, title and interest in any invention or idea, patentable or not, made
or conceived by the Participant during employment by the Company, relating in
any manner to the actual or anticipated business, research or development work
of the Company or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in other countries; (iv) activity that results in termination of the
Participant’s employment for cause; (v) a violation of any rules, policies,
procedures or guidelines of the Company; (vi) any attempt directly or indirectly
to induce any employee of the Company to be employed or perform services
elsewhere or any attempt directly or indirectly to solicit the trade or business
of any current or prospective customer, supplier or partner of the Company;
(vii) the Participant being convicted of, or entering a guilty plea with respect
to, a crime, whether or not connected with the Company; or (viii) any other
conduct or act determined to be injurious, detrimental or prejudicial to any
interest of the Company.

     (b) Upon exercise, payment or delivery pursuant to an Award, the
Participant shall certify in a manner acceptable to the Company that he or she
is in compliance with the terms and conditions of the Plan. In the event a
Participant fails to comply with the provisions of paragraphs (a)(i)-(viii) of
this Section 13 prior to, or during the six months after, any exercise, payment
or delivery pursuant to an Award, such exercise, payment or delivery may be
rescinded within two years thereafter. In the event of any such rescission, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery, in such
manner and on such terms and conditions as may be required, and the Company
shall be entitled to set-off against the amount of any such gain any amount owed
to the Participant by the Company.

14. Adjustments.

     (a) In the event of any change in the outstanding Common Stock of the
Company by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event, the
Committee shall adjust proportionately: (a) the number of shares of Common Stock
(i) available for issuance under the Plan, (ii) available for issuance under
ISOs, (iii) for which Awards may be granted to an individual Participant set
forth in Section 6, and (iv) covered by outstanding Awards denominated in stock
or units of stock; (b) the exercise and grant prices related to outstanding
Awards; and (c) the appropriate Fair Market Value and other price determinations
for such Awards. In the event of any other change affecting the Common Stock or
any distribution (other than normal cash dividends) to holders of Common Stock,
such adjustments in the number and kind of shares and the exercise, grant and
conversion prices of the affected Awards as may be deemed equitable by the
Committee, including adjustments to avoid fractional shares, shall be made to
give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Company or its successor shall issue or assume Stock Options,
whether or not in a transaction to which section 424(a) of the Code applies, by
means of substitution of new Stock Options for previously issued stock options
or an assumption of previously issued Stock Options. In such event, the
aggregate number of shares of Common Stock available for issuance under Awards
under Section 3, including the individual Participant maximums set forth in
Section 6 will be increased to reflect such substitution or assumption.

5

--------------------------------------------------------------------------------

     (b) Notwithstanding anything in this Plan to the contrary, (a) any
adjustments made pursuant to this Section 14 to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code and (ii)
any adjustments made pursuant to this Section 14 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(x) continue not to be subject to Section 409A of the Code or (y) comply with
the requirements of Section 409A of the Code.

15. Miscellaneous.

     (a) Any notice to the Company required by any of the provisions of the Plan
shall be addressed to the chief financial officer of the Company in writing, and
shall become effective when it is received.

     (b) The Plan shall be unfunded and the Company shall not be required to
establish any special account or fund or to otherwise segregate or encumber
assets to ensure payment of any Award.

     (c) Nothing contained in the Plan shall prevent the Company from adopting
other or additional compensation arrangements or plans, subject to stockholder
approval if such approval is required, and such arrangements or plans may be
either generally applicable or applicable only in specific cases.

     (d) No Participant shall have any claim or right to be granted an Award
under the Plan and nothing contained in the Plan shall be deemed or be construed
to give any Participant the right to be retained in the employ of the Company or
to interfere with the right of the Company to discharge any Participant at any
time without regard to the effect such discharge may have upon the Participant
under the Plan. Except to the extent otherwise provided in any plan or in an
Award Agreement, no Award under the Plan shall be deemed compensation for
purposes of computing benefits or contributions under any other plan of the
Company.

     (e) Except as may otherwise be required by federal law, the Plan and each
Award Agreement shall be governed by the law of the State of Minnesota,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Hennepin County,
Minnesota, to resolve any and all issues that may arise out of or relate to the
Plan or any related Award Agreement.

     (f) In the event that a Participant or the Company brings an action to
enforce the terms of the Plan or any Award Agreement and the Company prevails,
the Participant shall pay all costs and expenses incurred by the Company in
connection with that action, including reasonable attorneys’ fees, and all
further costs and fees, including reasonable attorneys’ fees incurred by the
Company in connection with collection.

     (g) The Committee and any officers to whom it may delegate authority under
Section 5 shall have full power and authority to interpret the Plan and to make
any determinations thereunder, including determinations under Section 13, and
the Committee’s or such officer’s determinations shall be binding and
conclusive. Determinations made by the Committee or any such officer under the
Plan need not be uniform and may be made selectively among individuals, whether
or not such individuals are similarly situated.

     (h) If any provision of the Plan is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

     (i) The Plan shall become effective on the Effective Date.

6

--------------------------------------------------------------------------------